
	
		II
		112th CONGRESS
		1st Session
		S. 1999
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 15, 2011
			Ms. Klobuchar (for
			 herself and Mr. Franken) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security
		  Act to apply the frailty adjustment under PACE payment rules to certain
		  specialized MA plans for special needs individuals.
	
	
		1.Short titleThis Act may be cited as the
			 Senior Medicare Fairness
			 Act.
		2.Application of MA frailty
			 adjustmentSection
			 1853(a)(1)(B)(iv) of the Social Security Act (42 U.S.C. 1395w–23(a)(1)(B)(iv))
			 is amended—
			(1)in subclause (I), by adding at the end the
			 following new sentence: For plan year 2013 and subsequent plan years,
			 with respect to a plan that is described in subclause (III), the Secretary
			 shall apply payment rules under section 1894(d) (other than paragraph (3) of
			 such section) rather than the payment rules that would otherwise apply under
			 this part for plan enrollees described in section 1894(c).; and
			(2)by adding at the end the following new
			 subclause:
				
					(III)Plan
				describedA plan described in
				this subclause is a specialized MA plan for special needs individuals described
				in section 1859(b)(6)(B)(ii) that offers integrated Medicare and Medicaid
				services under a contract with the State Medicaid agency under title XIX and is
				offered by an MA organization that as of January 1, 2010, had a contract with
				such State Medicaid agency that participated in the Demonstrations
				Serving Those Dually-Eligible for Medicare and Medicaid under this
				title.
					.
			
